



Exhibit 10.35
TERMINATION AND RELEASE AGREEMENT
THIS TERMINATION AND RELEASE AGREEMENT (the “Agreement”) is made this 15th day
of November, 2016 by Wyndham Worldwide Corporation, a Delaware corporation (the
“Company”), and Franz Hanning (the “Executive”).
WHEREAS, the Executive is the Chief Executive Officer of Wyndham Vacation
Ownership, Inc., which is the Company’s vacation ownership business and a
wholly-owned subsidiary of the Company; and
WHEREAS, the Executive is a party to an employment agreement with the Company,
dated as of November 19, 2009 (“Original Agreement”), amended on March 1, 2011
(“Amendment No. 1”), further amended on March 15, 2013 (“Amendment No. 2”),
further amended on February 28, 2014 (“Amendment No. 3”) and further amended on
May 15, 2014 (“Amendment No. 4”) (the Original Agreement, Amendment No. 1,
Amendment No. 2, Amendment No. 3 and Amendment No. 4 collectively, the
“Employment Agreement”);
WHEREAS, the Company and the Executive have mutually agreed to terminate their
employment relationship and the Executive has agreed to release the Company and
its affiliates and other persons from claims arising from or related to his
employment relationship with the Company; and
WHEREAS, the Executive’s rights, benefits and obligations upon termination of
his employment with the Company are set forth in the Employment Agreement;
NOW, THEREFORE, in consideration of the mutual promises, representations and
warranties set forth herein, and for other good and valuable consideration, the
Executive and the Company agree as follows:
Section 1
Cessation of Employment Relationship.

The employment of the Executive with the Company will terminate effective on
March 1, 2017 (the “Termination Date”). Effective as of the Termination Date,
the Executive hereby resigns from all positions, offices and directorships with
the Company and any affiliate and subsidiary of the Company, as well as from any
positions, offices and directorships on the Company’s foundations, benefits
plans and programs.
The Executive’s last day at the Company shall be December 31, 2016 (“Last Day of
Work”). From the period commencing the day after the Last Day of Work until the
Termination Date (“Work Period”), notwithstanding any other obligations upon the
Executive as set forth herein, the Executive shall make himself available
without restriction for business purposes by telephone and electronic mail to
the Company’s Chairman and CEO (“Company CEO”), any executive directly reporting
to the Company CEO (“Company SLT Member”), as well as any employee or officer as
requested by the Company CEO or Company SLT Member. The Company CEO may further
request that the Executive make himself physically available for business
purposes at reasonable hours during the Work Period.


 
 
 




--------------------------------------------------------------------------------




Section 2
Payment Obligations.

2.1    Payment for Accrued Salary, Benefits, Etc. From the date hereof until the
Last Day of Work, the Executive shall be compensated in accordance with Sections
IV(A) and IV(C) of the Employment Agreement. For the Work Period, the Executive
shall be paid a total of $1,925.00 per week (”Modified Compensation”). The
Modified Compensation will be paid pro rata on a bi-weekly basis commencing on
the first pay date for the first full pay period of the Company following the
first day of the Work Period through the Termination Date. The Executive shall
be entitled to receive from the Company a cash payment equal to any accrued and
unpaid Modified Compensation for his period of employment during the Work
Period.
The Executive will also be entitled to receive payment of any reasonable
unreimbursed business expenses in accordance with Section IV(D) of the
Employment Agreement, provided that the Executive submits within 10 days after
the Termination Date all appropriate supporting documentation necessary for the
reimbursement of any business expenses.
2.2    Severance. The Company and the Executive understand that the Executive’s
termination of employment with the Company will be treated as a “Without Cause
Termination” under Section VII(A) of the Employment Agreement. Accordingly,
(a)
the Company shall pay the Executive an aggregate cash severance amount equal to
$3.4 million, payable in a lump sum within 60 days after the Termination Date,
subject to Sections 2.5 and 4.6 below;

(b)
effective as of the Termination Date, and subject to Sections 2.5 and 4.6 below,

(i)
all of Executive’s outstanding time-based restricted stock units (“RSUs”) which
would have otherwise vested within one year following the Termination Date will
become vested as of the Termination Date and settled in shares of Company common
stock, to be provided to the Executive within 60 days after Termination Date;

(ii)
with respect to the Executive’s outstanding performance-based RSUs (“PVRSUs”)
for the performance period from January 1, 2015 through December 31, 2017 (being
14,704 PVRSUs) and for the performance period from January 1, 2016 through
December 31, 2018 (being 19,539 PVRSUs), to the extent that the performance
goals applicable to such PVRSUs are achieved, in each case certified by the
Compensation Committee of the Company’s Board of Directors following the
completion of each such performance period, the Executive shall be entitled to
vest in and be paid a pro-rata portion of such achieved PVRSUs, if any, in
accordance with the terms of such PVRSUs, such pro-rata portion to be determined
based upon the portion of the full performance period applicable to each
particular PVRSU award during which the Executive was employed by the Company up
to the Termination Date plus 12 months (or, if less, assuming employment for the
entire performance period). Any such vested PVRSUs shall be paid to the
Executive at the time that such PVRSU awards vest and are paid to employees
generally, subject to Sections 2.5 and 4.6 below. Except as set forth above in
this subjection (b)(ii) the Executive’s outstanding PVRSUs



 
-2-
 

.

--------------------------------------------------------------------------------




shall not otherwise vest or accelerate and to the extent not so vested pursuant
to this subsection (b)(ii), such PVRSUs shall terminate and be forfeited.
(iii)
The Executive has no other outstanding Company incentive awards, equity awards
or equity rights except as set forth above in subsection (b)(i) or (b)(ii)
herein.

(c)
The Executive shall continue to be eligible to participate in the Company’s
Officer Deferred Compensation Plan and 401(k) Plan up to and including the
Termination Date, in accordance with the terms thereof.

(d)
The Executive shall continue to participate in the Company health plan in which
he currently participates through the end of the month in which the Termination
Date occurs. Following the Termination Date, the Executive may elect to continue
health plan coverage in accordance with the provisions of the Consolidated
Omnibus Budget Reconciliation Act (“COBRA”) at his own expense.

(e)
The Executive shall be eligible to continue to use the vehicle provided to him
through the Company’s executive car lease program in which he currently
participates, upon the same terms as currently are in effect for him, through
and until March 1, 2017. At that time, the Executive shall have the option to
purchase the vehicle in accordance with the terms of such program for use. If
the Executive chooses not to purchase the vehicle, the Executive shall
relinquish the vehicle to the Company’s Human Resources Department on or before
March 1, 2017.

(f)
Provided that the Executive surrenders to the Corporate Information Security
department the _________ mobile device and __________ laptop computer, product
number __________, the ________ Monitor, product number _______ (hereinafter,
the “Business Equipment”) that the Executive is currently using, for removal and
cleansing of all proprietary software and proprietary and confidential
information and/or Company property, the Company will assign to the Executive
all ownership interest in the Business Equipment. The Company and the Executive
agree that the Business Equipment is of nominal value.

Notwithstanding any other provision of this Agreement or the Employment
Agreement, all payments to, vesting, benefits, and other rights of the Executive
under this Section 2.2 shall be subject to, and contingent on, the other
provisions of this Agreement, including without limitation Sections 2.4, 2.5 and
4.6 of this Agreement.
The payments to, vesting, benefits, and rights of the Executive under this
Section 2.2 shall be in lieu of any other severance benefits otherwise payable
to the Executive under any other severance plan, arrangement, agreement or
program of the Company or its affiliates.


 
-3-
 

.

--------------------------------------------------------------------------------






2.3    Other Benefits. Following the Termination Date, the Executive will be
paid any vested and accrued but not yet paid amounts due under the terms and
conditions of any other employee pension benefits in accordance with the terms
of such plan and applicable law.
2.4    Code Section 409A. On the Termination Date, the Executive is deemed to be
a “specified employee” within the meaning of that term under Section
409A(a)(2)(B) of the Internal Revenue Code (“Code”); as a result, and
notwithstanding any other provision of this Agreement or the Employment
Agreement,
(i)
with regard to any payment, the providing of any benefit or any distribution of
equity under this Agreement or the Employment Agreement that constitutes
“deferred compensation” subject to Code Section 409A, payable upon separation
from service, such payment, benefit or distribution shall not be made or
provided prior to the earlier of (x) the expiration of the six-month period
measured from the date of the Termination Date (or, if later, his “separation
from service” as referred to in Code Section 409A) (“Separation Date”) or (y)
the date of the Executive’s death; and

(ii)
on the first day of the seventh month following the date of the Separation Date
or, if earlier, on the date of death, (x) all payments delayed pursuant to
Section 2.4(i) shall be paid or reimbursed to the Executive in a lump sum, and
any remaining payments and benefits due under this Agreement shall be paid or
provided in accordance with the normal dates specified for them herein and (y)
all distributions of equity delayed pursuant to Section 2.4(i) shall be made to
the Executive;

provided that, the lump sum cash severance payment payable to the Executive
under Section 2.2(a) above and the vesting of the time-based RSUs under Section
2.2(b)(i) above are each intended to qualify as a short-term deferral under
Treasury Regulation Section 1.409A-1(b)(4) and will be provided within the time
periods provided in Section 2.2.
2.5    Waiver and Release. In accordance with Section VII(D) of the Employment
Agreement and notwithstanding any other provision of this Agreement or the
Employment Agreement, the payments, benefits, vesting and other rights provided
under this Agreement to the Executive are subject to, and contingent upon, the
execution by Executive within the time period provided therein, and the
non-revocation by the Executive, of the Executive General Release (“Executive
Release”) attached as Exhibit A hereto and made a part hereof (provided that,
the Executive shall not date, execute or deliver such Executive Release prior to
the date of the Termination Date). If such Executive Release is not executed,
valid and irrevocable as of the expiration of the revocation period set forth
therein, then any payments, benefits, vesting or other rights provided pursuant
to Section 2.2 hereof shall terminate and be forfeited.
2.6    Indemnification. The Company will indemnify the Executive (including
after the termination of his employment) to the fullest extent permitted and
with the limitations set forth under the Certificate of Incorporation and
By-Laws of the Company.


 
-4-
 

.

--------------------------------------------------------------------------------




Section 3
Covenants.

3.1    Non-Competition, Confidentiality, Cooperation, Other Covenants. The
Executive hereby acknowledges, agrees to, and shall satisfy in full each of the
Executive’s covenants, restrictions, obligations and agreements set forth in
subsections (A) through and including (F) of Section VIII (“Other Duties of the
Executive During and Following the Period of Employment”) of the Employment
Agreement, which are hereby incorporated into this Agreement by reference as if
fully set forth in this Agreement. The Executive agrees that such covenants,
restrictions, obligations and agreements of the Executive therein and herein are
fair and reasonable and are an essential element of the payments, rights and
benefits provided to the Executive pursuant to this Agreement and the Employment
Agreement, and but for the Executive’s agreement to comply therewith and
herewith, the Company would not have entered into the Employment Agreement or
this Agreement.
3.2    Confidentiality of Agreement. The Executive also agrees to maintain in
confidence, and not disclose, the terms of, including but not limited to
severance paid under, this Agreement.  It shall not be considered a breach of
this obligation of confidentiality for the Executive to make disclosure:  (i) to
his immediate family; provided, however, that his immediate family members are
advised of this provision and agree to comply with the terms of this provision;
(ii) in order to obtain private and confidential professional legal, tax or
financial advice or in order to obtain financing; (iii) to respond to any
inquiry from any governmental entity or agency regarding a tax filing; or (iv)
to respond to a court order, subpoena, or other legal process.
Section 4
Miscellaneous.

4.1    Modifications. This Agreement may not be modified or amended except in
writing signed by each of the parties hereto. No term or condition of this
Agreement shall be deemed to have been waived except in writing by the party
charged with such waiver. A waiver shall operate only as to the specific term or
condition waived and shall not constitute a waiver for the future or act as a
waiver of anything other than that specifically waived.
4.2    Governing Law. This Agreement has been executed and delivered in the
State of New Jersey and its validity, interpretation, performance and
enforcement shall be governed by the internal laws of the State of New Jersey
(without reference to its conflict of laws rules).
4.3    Arbitration.
(a)
Any controversy, dispute or claim arising out of or relating to this Agreement
or the breach hereof which cannot be settled by mutual agreement of the parties
hereto (other than with respect to the matters covered by Section 3 of this
Agreement or Section VIII of the Employment Agreement, for which the Company
may, but shall not be required to, seek injunctive relief in a judicial
proceeding) shall be finally settled by binding arbitration in accordance with
the Federal Arbitration Act (or if not applicable, the applicable state
arbitration law) as follows: Any party who is aggrieved shall deliver a notice
to the other party hereto setting forth the specific points in dispute. Any
points remaining in dispute twenty (20) days after the giving of such notice may
be submitted to arbitration in New Jersey, to the American Arbitration
Association, before a single arbitrator appointed in accordance with the
Employment Arbitration Rules of the American Arbitration Association, modified



 
-5-
 

.

--------------------------------------------------------------------------------




only as herein expressly provided. After the aforesaid twenty (20) days, either
party hereto, upon ten (10) days’ notice to the other, may so submit the points
in dispute to arbitration. The arbitrator may enter a default decision against
any party who fails to participate in the arbitration proceedings.
(b)
The decision of the arbitrator on the points in dispute shall be final,
unappealable and binding, and judgment on the award may be entered in any court
having jurisdiction thereof.

(c)
Except as otherwise provided in this Agreement, the arbitrator shall be
authorized to apportion his or her fees and expenses and the reasonable
attorneys’ fees and expenses of any such party as the arbitrator deems
appropriate. In the absence of any such apportionment, the fees and expenses of
the arbitrator shall be borne equally by each party, and each party shall bear
the fees and expenses of its own attorney.

(d)
The parties hereto agree that this Section 4.3 has been included to rapidly and
inexpensively resolve any disputes between them with respect to this Agreement,
and that this Section 4.3 shall be grounds for dismissal of any court action
commenced by either party hereto with respect to this Agreement, other than
court actions commenced by the Company with respect to any matter covered by
Section 3 of this Agreement or Section VIII of the Employment Agreement and
other than post-arbitration court actions seeking to enforce an arbitration
award. In the event that any court determines that this arbitration procedure is
not binding, or otherwise allows any litigation regarding a dispute, claim, or
controversy covered by this Agreement to proceed, the parties hereto hereby
waive any and all right to a trial by jury in or with respect to such
litigation.

(e)
The parties shall keep confidential, and shall not disclose to any person,
except as may be required by law, the existence of the controversy hereunder,
the referral of any such controversy to arbitration, or the status of resolution
thereof.

4.4    Survival. Section VIII, IX, X, XI, XIII, XIV, XV and XVI of the
Employment Agreement shall continue in full force and effect in accordance with
their respective terms (except as modified by Section 2.6, Section 3.1 and
Section 4.3 of this Agreement), notwithstanding the execution and delivery by
the parties of this Agreement. In addition, all of the Executive’s obligations,
covenants and restrictions under any confidentiality agreement, non-disclosure
agreement, proprietary rights agreement or invention agreement in favor of
Company or any of its subsidiaries or affiliates shall survive and continue in
full force and effect.
4.5    Enforceability; Severability. It is the intention of the parties that the
provisions of this Agreement shall be enforced to the fullest extent permissible
under applicable law. All provisions of this Agreement are intended to be
severable. In the event any provision or restriction contained herein is held to
be invalid or unenforceable in any respect, in whole or in part, such finding
shall in no way affect the validity or enforceability of any other provision of
this Agreement. The parties hereto further agree that any such invalid or
unenforceable provision shall be deemed modified so that it shall be enforced to
the greatest extent permissible under law, and to the extent that any court of
competent jurisdiction determines any restrictions herein to be unenforceable in
any respect, such court may limit this Agreement to render it enforceable in the
light of the circumstances in which it was entered into and specifically enforce
this Agreement to the fullest extent permissible.


 
-6-
 

.

--------------------------------------------------------------------------------




4.6    Withholding. All payments and benefits payable pursuant to this Agreement
shall be subject to reduction by all applicable withholding, social security and
other federal, state and local taxes and deductions.
4.7    Code Section 409A Compliance.
(a)It is intended that this Agreement comply with the provisions of Code Section
409A and all regulations, guidance and other interpretive authority issued
thereunder (“Code Section 409A”), and this Agreement shall be construed and
applied in a manner consistent with this intent. Notwithstanding any other
provision herein to the contrary, to the extent that the reimbursement of any
expenses or the provision of any in-kind benefits under this Agreement is
subject to Code Section 409A, reimbursement of any such expense shall be made by
no later than December 31 of the year following the calendar year in which such
expense is incurred. Each and every payment under this Agreement shall be
treated as a right to receive a series of separate payments under Treasury
Regulation Section 1.409A-2(b)(2)(iii).
(b)Notwithstanding anything herein to the contrary, in no event whatsoever shall
the Company or any of its affiliates be liable for any tax, additional tax,
interest or penalty that may be imposed on the Executive pursuant to Code
Section 409A or for any damages for failing to comply with Code Section 409A.
4.8    Notices. All notices or other communications hereunder shall not be
binding on either party hereto unless in writing, and delivered to the other
party thereto at the following address:
If to the Company:
Wyndham Worldwide Corporation
22 Sylvan Way
Parsippany, NJ 07054
Attn: EVP & General Counsel
If to the Executive:
Franz S. Hanning


                
                




 
-7-
 

.

--------------------------------------------------------------------------------




Notices shall be deemed duly delivered upon hand delivery at the above address,
or one day after deposit with a nationally recognized overnight delivery
company, or three days after deposit thereof in the United States mails, postage
prepaid, certified or registered mail. Any party may change its address for
notice by delivery of written notice thereof in the manner provided.
4.9    Assignment. This Agreement is personal in nature to the Company and the
rights and obligations of the Executive under this Agreement shall not be
assigned or transferred by the Executive. This Agreement and all of the
provisions hereof shall be binding upon, and inure to the benefit of, the
parties hereto and their successors (including successors by merger,
consolidation, sale or similar transaction, permitted assigns, executors,
administrators, personal representatives, heirs and distributees).
4.10    Jurisdiction. Subject to Section 4.3(a) of this Agreement, in any suit,
action or proceeding seeking to enforce any provision of this Agreement, the
Executive hereby (a) irrevocably consents to the exclusive jurisdiction of any
federal court located in the State of New Jersey or any of the state courts of
the State of New Jersey; (b) waives, to the fullest extent permitted by
applicable law, any objection which he may now or hereafter have to the laying
of venue of any such suit, action or proceeding in any such court or that any
such suit, action or proceeding brought in any such court has been brought in an
inconvenient forum; and (c) agrees that process in any such suit, action or
proceeding may be served on him anywhere in the world, whether within or without
the jurisdiction of such court, and, without limiting the foregoing, irrevocably
agrees that service of process on such party, in the same manner as provided for
notices in Section 4.8 of this Agreement, shall be deemed effective service of
process on such party in any such suit, action or proceeding. Executive and
Company agree to waive any right to a jury in connection with any judicial
proceeding.
4.11    Counterparts. This Agreement may be executed in one or more
counterparts, each of which shall be deemed an original, and all of which
together shall constitute one and the same document.
4.12    Headings. The headings in this Agreement are intended solely for
convenience of reference and shall be given no effect in the construction or
interpretation of this Agreement.
4.13    Entire Agreement. This Agreement (including the Executive Release to be
executed and delivered by the Executive pursuant to Section 2.5 above) is
entered into between the Executive and the Company as of the date hereof and
constitutes the entire understanding and agreement between the parties hereto
and, other than as set forth in Section 4.4 of this Agreement, supersedes all
prior agreements, understandings, discussions, negotiations and undertakings,
whether written or oral, concerning the subject matter hereof, including,
without limitation, the Employment Agreement. All negotiations by the parties
concerning the subject matter hereof are merged into this Agreement, and there
are no representations, warranties, covenants, understandings or agreements,
oral or otherwise, in relation thereto by the parties hereto other than those
incorporated herein.
[SIGNATURE PAGE FOLLOWS]


 
-8-
 

.

--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the undersigned parties have executed this Agreement as of
the date first written above.


 
WYNDHAM WORLDWIDE CORPORATION
By: /s/ Mary Falvey            
Name: Mary Falvey
Title: Executive Vice President and Chief Human Resources Officer




 
/s/ Franz S. Hanning
Executive: Franz S. Hanning
 
 





 
-9-
 

.

--------------------------------------------------------------------------------






EXHIBIT A
EXECUTIVE GENERAL RELEASE


I, Franz S. Hanning (“Executive”), on behalf of myself and my heirs, executors,
administrators and assigns, in consideration of my Termination and Release
Agreement with Wyndham Worldwide Corporation, a Delaware corporation (the
“Company”) dated November 15, 2016 (the “Agreement”) to which this Executive
General Release (the “Executive Release”) is attached, do hereby knowingly and
voluntarily release and forever discharge the Company and its subsidiaries, and
each of its and their subsidiaries, affiliates, divisions, joint ventures,
directors, members, officers, executives, employees, agents, and stockholders,
and any and all employee benefit plans maintained by any of the above entities
and their respective plan administrators, committees, trustees and fiduciaries
individually and in their representative capacities, and its and their
respective predecessors, successors and assigns (both individually and in their
representative capacities) (collectively, the “Released Parties”), from any and
all actions, causes of action, covenants, contracts, claims, charges, demands,
suits, and liabilities whatsoever, which I or my heirs, executors,
administrators, successors or assigns ever had, now have or may have arising
prior to or on the effective date of this Executive Release (“Claims”),
including any Claims arising out of or relating in any way to my employment with
or severance of my employment from the Company and its affiliates.
1.    By signing this Executive Release, I am providing a complete waiver of all
Claims that may have arisen, whether known or unknown, up until and including
the effective date of this Executive Release. This includes, but is not limited
to Claims under or with respect to:


i.
any and all matters arising out of my employment by the Company or any of the
Released Parties and the cessation of said employment, and including, but not
limited to, any alleged violation of the National Labor Relations Act (“NLRA”),
any claims for discrimination of any kind under the Age Discrimination in
Employment Act of 1967 (“ADEA”) as amended by the Older Workers Benefit
Protection Act (“OWBPA”), Title VII of the Civil Rights Act of 1964 (“Title
VII”), Sections 1981 through 1988 of Title 42 of the United States Code, the
Executive Retirement Income Security Act of 1974 (“ERISA”)(except for vested
benefits which are not affected by this agreement), the Americans With
Disabilities Act of 1990, as amended (“ADA”), the Fair Labor Standards Act
(“FLSA”), the Occupational Safety and Health Act (“OSHA”), the Consolidated
Omnibus Budget Reconciliation Act of 1985 (“COBRA”), the Federal Family and
Medical Leave Act (“FMLA”), the Federal Worker Adjustment Retraining
Notification Act (“WARN”), the Uniformed Services Employment and Reemployment
Rights Act (“USERRA”); and

ii.
The Genetic Information Nondiscrimination Act of 2008; Family Rights Act; Fair
Employment and Housing Act; Unruh Civil Rights Act; Statutory Provisions
Regarding the Confidentiality of AIDS; Confidentiality of Medical Information
Act; Parental Leave Law; Apprenticeship Program Bias Law; Equal Pay Law;
Whistleblower Protection Law; Military Personnel Bias Law; Statutory Provisions



 
 
 




--------------------------------------------------------------------------------





Regarding Family and Medical Leave; Statutory Provisions Regarding Electronic
Monitoring of Executives; The Occupational Safety and Health Act, as amended;
Obligations of Investigative Consumer Reporting Agencies Law; Political
Activities of Executives Law; Domestic Violence Victim Employment Leave Law;
Court Leave; the United States or New Jersey Constitutions; any Executive Order
or other order derived from or based upon any federal regulations; and
iii.
The New Jersey Law Against Discrimination; The New Jersey Civil Rights Act; The
New Jersey Family Leave Act; The New Jersey State Wage and Hour Law; The
Millville Dallas Airmotive Plant Job Loss Notification Act; The New Jersey
Conscientious Executive Protection Act; The New Jersey Equal Pay Law; The New
Jersey Occupational Safety and Health Law; The New Jersey Smokers’ Rights Law;
The New Jersey Genetic Privacy Act; The New Jersey Fair Credit Reporting Act;
The New Jersey Statutory Provision Regarding Retaliation/Discrimination for
Filing a Workers’ Compensation Claim; New Jersey laws regarding Political
Activities of Executives, Lie Detector Tests, Jury Duty, Employment Protection,
and Discrimination; and

iv.
The Florida Civil Rights Act; Florida Wage Discrimination Law; Florida Equal Pay
Law; Florida AIDS Act; Florida Discrimination on the Basis of Sick Cell Trait
Law; Florida OSHA; Florida’s Domestic Violence Leave Law; Florida’s Preservation
and Protection of the Right to Keep and Bear Arms in Motor Vehicles Act of 2008;
Florida Whistle Blower Law; Florida Statutory Provision Regarding
Retaliation/Discrimination for Filing a Workers Compensation Claim; Florida Wage
Payment Laws; and

v.
any other federal, state or local civil or human rights law, or any other
alleged violation of any local, state or federal law, regulation or ordinance,
and/or public policy, implied or expressed contract, fraud, negligence,
estoppel, defamation, infliction of emotional distress or other tort or
common-law claim having any bearing whatsoever on the terms and conditions
and/or cessation of my employment with the Company, including, but not limited
to, all claims for any compensation including salary, back wages, front pay,
bonuses or awards, incentive compensation, performance-based grants or awards,
severance pay, vacation pay, stock grants, stock unit grants, stock options, or
any other form of equity award, fringe benefits, disability benefits, severance
benefits, reinstatement, retroactive seniority, pension benefits, contributions
to 401(k) plans, or any other form of economic loss; all claims for personal
injury, including physical injury, mental anguish, emotional distress, pain and
suffering, embarrassment, humiliation, damage to name or reputation, interest,
liquidated damages, and punitive damages; and all claims for costs, expenses,
and attorneys’ fees.

Executive further acknowledges that Executive later may discover facts different
from or in addition to those Executive now knows or believes to be true
regarding the matters released or described in this Executive Release, and even
so Executive agrees that the releases and agreements


 
-2-
 

.

--------------------------------------------------------------------------------





contained in this Executive Release shall remain effective in all respects
notwithstanding any later discovery of any different or additional facts.
This Executive Release shall not, however, apply to any obligations of the
Company under the terms and subject to the conditions expressly set forth in the
Agreement (claims with respect thereto, collectively, “Excluded Claims”).
Executive acknowledges and agrees that, except with respect to Excluded Claims,
the Company and the Released Parties have fully satisfied any and all
obligations whatsoever owed to Executive arising out of his employment with and
the termination of his employment with the Company or any of the Released
Parties and that no further payments or benefits are owed to Executive by the
Company or any of the Released Parties.
2.    Executive understands and agrees that he would not receive the payments
and benefits specified in the Agreement, except for his execution of this
Executive Release and his satisfaction of his obligations contained in the
Agreement and this Executive Release, and that such consideration is greater
than any amount to which he would otherwise be entitled.
3.    Executive acknowledges that he does not have any current charge,
complaint, grievance or other proceeding against any of the Released Parties
pending before any local, state or federal agency regarding his employment or
separation from employment.
4.    The Company and Executive acknowledge that Executive cannot waive his
right to file a charge, testify, assist, or participate in any manner in an
investigation, hearing, or proceeding under the federal civil rights laws or
federal whistleblower laws.  Therefore, notwithstanding the provisions set forth
herein, nothing contained in the Agreement or Executive Release is intended to
nor shall it prohibit Executive from filing a charge with, or providing
information to, the United States Equal Employment Opportunity Commission
(“EEOC”) or other federal, state or local agency or from participating or
cooperating in any investigation or proceeding conducted by the EEOC or other
governmental agency.  With respect to a claim for employment discrimination
brought to the EEOC or state/local equivalent agency enforcing civil rights
laws,  Executive waives any right to personal injunctive relief and to personal
recovery, damages, and compensation of any kind on the claims released in the
Agreement or Executive Release as set forth in herein.  Nothing contained in the
Agreement or Executive Release is intended to nor shall it limit or prohibit
Executive, or waive any right on his part, to initiate or engage in
communication with, respond to any inquiry from, otherwise provide information
to or obtain recovery from, any other federal or state regulatory,
self-regulatory, or enforcement agency or authority. 


5.    Executive affirms that he has not provided, either directly or indirectly,
any information or assistance to any party who may be considering or is taking
legal action against the Released Parties.  Executive understands that if this
Agreement and Executive Release were not signed, he would have the right to
voluntarily provide information or assistance to any party who may be
considering or is taking legal action against the Released Parties.  Executive
hereby waives that right and agrees that he will not provide any such assistance
other than the assistance in an investigation or proceeding conducted by the
EEOC or other federal, state or local agency, or pursuant to a valid subpoena or
court order. 




 
-3-
 

.

--------------------------------------------------------------------------------





6.    Executive represents that he has not and agrees that he will not in any
way disparage the Company or any Released Party, their current and former
officers, directors and employees, or make or solicit any comments, statements,
or the like to the media or to others that may be considered to be derogatory or
detrimental to the good name or business reputation of any of the aforementioned
parties or entities.
7.    Executive agrees, in addition to obligations set forth in the Agreement,
to cooperate with and make himself readily available to the Company or any of
its successors, Released Parties, or its or their General Counsel, as the
Company may reasonably request, to assist in any matter, including giving
truthful testimony in any litigation or potential litigation, over which
Executive may have knowledge, information or expertise. Executive acknowledges
that his agreement to this provision is a material inducement to the Company to
enter into the Agreement and to pay the consideration described herein.
8.    Executive acknowledges and confirms that he has returned all Company
property to the Company including, but not limited to, all Company confidential
and proprietary information in his possession, regardless of the format and no
matter where maintained. Executive also certifies that all electronic files
residing or maintained on any personal computer devices (thumb drives, tablets,
personal computers or otherwise) will be returned and no copies retained.
Executive also has returned his identification card, and computer hardware and
software, all paper or computer based files, business documents, and/or other
Business Records or Office Documents as defined in the Company Document
Management Program, as well as all copies thereof, credit and procurement cards,
keys and any other Company supplies or equipment in his possession. In addition,
Executive confirms that any business related expenses for which he seeks or will
seek reimbursement have been documented and submitted to the Company. Finally,
any amounts owed to the Company have been paid.
9.    Executive acknowledges and agrees that in the event Executive has been
reimbursed for business expenses, but has failed to pay his American Express
bill or other Company-issued charge card or credit card bill related to such
reimbursed expenses, Executive shall promptly pay any such amounts within 7 days
after any request by the Company and, in addition, the Company has the right and
is hereby authorized to deduct the amount of any unpaid charge card or credit
card bill from the severance payments or otherwise suspend payments or other
benefits in an amount equal to the unpaid business expenses without being in
breach of the Agreement.
10.    Executive agrees that neither the Agreement nor this Executive Release,
nor the furnishing of the consideration for this Executive Release, shall be
deemed or construed at any time for any purpose as an admission by the Company
of any liability or unlawful conduct of any kind, which the Company denies.
11.    Executive understands that he has 21 calendar days within which to
consider this Executive Release before signing it. The 21 calendar day period
shall begin on November 15, 2016, the day after it is presented to Executive.
After signing this Executive Release, Executive may revoke his signature within
7 calendar days (“Revocation Period”). In order to revoke his signature,
Executive must deliver written notification of that revocation marked “personal
and confidential”


 
-4-
 

.

--------------------------------------------------------------------------------





to Scott G. McLester, EVP & General Counsel, Wyndham Worldwide Corporation, 22
Sylvan Way, Parsippany, NJ 07054. Executive understands that neither this
Executive Release nor the Agreement will become effective or enforceable until
this Revocation Period has expired and there has been no revocation by
Executive, and the other terms and conditions of this Executive Release and the
Agreement have been met by Executive to the Company’s satisfaction.
EXECUTIVE HAS READ AND FULLY CONSIDERED THIS EXECUTIVE RELEASE, HE UNDERSTANDS
IT AND KNOWS HE IS GIVING UP IMPORTANT RIGHTS, AND IS DESIROUS OF EXECUTING AND
DELIVERING THIS EXECUTIVE RELEASE. EXECUTIVE UNDERSTANDS THAT THIS DOCUMENT
SETTLES, BARS AND WAIVES ANY AND ALL CLAIMS HE HAD OR MIGHT HAVE AGAINST THE
COMPANY AND ITS AFFILIATES; AND HE ACKNOWLEDGES THAT HE IS NOT RELYING ON ANY
OTHER REPRESENTATIONS, WRITTEN OR ORAL, NOT SET FORTH IN THIS EXECUTIVE RELEASE
OR THE AGREEMENT. HAVING ELECTED TO EXECUTE THIS EXECUTIVE RELEASE, TO FULFILL
THE PROMISES SET FORTH HEREIN AND IN THE AGREEMENT, AND TO RECEIVE THEREBY THE
SUMS AND BENEFITS SET FORTH IN THE AGREEMENT, EXECUTIVE FREELY AND KNOWINGLY,
AND AFTER DUE CONSIDERATION, EXECUTES AND DELIVERS THIS EXECUTIVE RELEASE.
EXECUTIVE HAS BEEN ADVISED TO CONSULT WITH HIS LEGAL COUNSEL PRIOR TO EXECUTING
THIS EXECUTIVE RELEASE AND THE AGREEMENT.
IF THIS DOCUMENT IS RETURNED EARLIER THAN 21 DAYS, THEN EXECUTIVE ADDITIONALLY
ACKNOWLEDGES AND WARRANTS THAT HE HAS VOLUNTARILY AND KNOWINGLY WAIVED THE 21
DAY REVIEW PERIOD, AND THIS DECISION TO ACCEPT A SHORTENED PERIOD OF TIME IS NOT
INDUCED BY THE COMPANY THROUGH FRAUD, MISREPRESENTATION, A THREAT TO WITHDRAW OR
ALTER THE OFFER PRIOR TO THE EXPIRATION OF THE 21 DAYS, OR BY PROVIDING
DIFFERENT TERMS TO EXECUTIVE IF HE SIGNS THIS EXECUTIVE RELEASE PRIOR TO THE
EXPIRATION OF SUCH TIME PERIOD.
THEREFORE, the Executive now voluntarily and knowingly executes this Executive
Release.
/s/ Franz S. Hanning            
Franz S. Hanning


Date Signed: November 28, 2016




 
-5-
 

.